Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 1 of 12 PageID #: 3319
                                                                             1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

       ______________________________x
                                     :
       BLUESTONE COAL CORPORATION,   :
       a West Virginia Corporation; :              Civil Action
       and                           :
       DOUBLE-BONUS MINING COMPANY, :              No. 2:16-cv-060908
       A West Virginia Corporation, :

       Plaintiffs,                   :
                                     :
       v.                            :
                                     :             Date:   October 2, 2018
       PINNACLE MINING COMPANY, LLC.,:
       a Delaware Corporation;       :
       and TARGET DRILLING, INC., a :
       Pennsylvania Corporation;     :
       SENECA COAL RESOURCES,        :
       LLC, a Delaware Limited       :
       Liability Company;            :
       SENECA NORTH AMERICAN COAL,   :
       LLC, (SNAC), a Delaware       :
       Limited Liability Company;    :
       CLIFFS NATURAL RESOURCES,     :
       INC., an Ohio Corporation;    :
       TAM INTERNATIONAL, INC., a    :
       Delaware Corporation; and     :
       C&J Well Services, Inc., a    :
       foreign corporation licensed :
       to do business in             :
       West Virginia under the trade :
       name of C&J Energy Services, :
                                     :
                         Defendants. :
       ______________________________x


                  TRANSCRIPT OF SETTLEMENT CONFERENCE HELD
            BEFORE THE HONORABLE THOMAS E. JOHNSTON, CHIEF JUDGE
                        UNITED STATES DISTRICT COURT
                        IN CHARLESTON, WEST VIRGINIA




                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 2 of 12 PageID #: 3320
                                                                             2


       APPEARANCES:
       For the Plaintiffs:             R. SCOTT LONG, ESQ.
                                       DAVID F. NELSON, ESQ.
                                       Hendrickson & Long
                                       P. O. Box 11070
                                       Charleston, WV 25339

       For the Defendants:             JOSHUA A. BERMAN, ESQ.
                                       White & Case
                                       1221 Avenue of the Americas
                                       New York, NY 10020-1095

                                       JOHN J. MEADOWS, ESQ.
                                       Steptoe & Johnson
                                       P. O. Box 1588
                                       Charleston, WV 25326-1588

                                       DOUGLAS C. LASOTA, ESQ.
                                       Marshall Dennehey Warner
                                       Coleman & Goggin
                                       Suite 700
                                       501 Grant Street
                                       Pittsburgh, PA 15219

                                       DENNIS R. ROSE, ESQ.
                                       Hahn Loeser & Parks
                                       Suite 2800
                                       200 Public Square
                                       Cleveland, OH 44114

                                       JOHN L. MACCORKLE, ESQ.
                                       MacCorkle & Lavender
                                       P. O. Box 3283
                                       Charleston, WV 25332

                                       MARK E. GUSTAFSON, ESQ.
                                       White & Case
                                       Suite 2700
                                       555 South Flower Street
                                       Los Angeles, CA 90071

                                       MARC E. WILLIAMS, ESQ.
                                       Nelson Mullins Riley &
                                       Scarborough
                                       P. O. Box 1856
                                       Huntington, WV 25719-1856




                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 3 of 12 PageID #: 3321
                                                                             3


                                       STEVEN GRUBBS, ESQ.
                                       Sheehy, Ware & Pappas
                                       909 Fannin St., Ste. 2500
                                       Houston, TX 77010

                                       DAN WORKER, ESQ.
                                       Lewis Brisbois
                                       550 West Adams Street
                                       Suite 300
                                       Chicago, IL 60661

                                       LOUIS A. BOVE', ESQ.
                                       Bodell Bove'
                                       1845 Walnut St. #1100
                                       Philadelphia, PA 19103

                                       DEBRA T. VARNER, ESQ.
                                       McNeer Highland McMunn & Varner
                                       400 W Main Street
                                       Clarksburg, WV 26301

                                       SARAH A. WALLING, ESQ.
                                       Jenkins Fenstermaker, PLLC
                                       325 Eighth Street
                                       Huntington, WV 25701-2225

                                       CHARLES A. HAFNER, ESQ.
                                       Nicolaides Fink Thorpe
                                       Michaelides Sullivan
                                       10 South Wacker Drive
                                       Floor 21
                                       Chicago, IL 60606

                                       LOUIS C. LONG, ESQ.
                                       Thomas Thomas & Hafer
                                       525 William Penn Place
                                       Suite 3750
                                       Pittsburgh, PA 15219

                                       JOHN FIXTER, ESQ.

       In-House Counsel:               GEORGE B. MICKUM
                                       GARY BROADBENT


       Court Reporter:                 Ayme Cochran, RMR, CRR

       Proceedings recorded by mechanical stenography;
       transcript produced by computer.


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 4 of 12 PageID #: 3322
                                                                              4


 1            PROCEEDINGS had before The Honorable Thomas E.

 2     Johnston, Chief Judge, United States District Court,

 3     Southern District of West Virginia, in Charleston, West

 4     Virginia, on October 2, 2018, at 10:10 a.m., as follows:

 5                 COURTROOM DEPUTY CLERK:       The matter before the

 6     Court is Bluestone Coal, et al. v. Pinnacle Mining, et al.,

 7     civil action number 2:16-cv-06098, scheduled for a

 8     settlement conference.

 9                 THE COURT:     Good morning.

10                 SIMULTANEOUS SPEAKERS:       Good morning.

11                 THE COURT:     I almost hesitate to say this, but

12     will counsel please note their appearances?

13                 MR. LONG:     Scott Long and Dave Nelson for

14     plaintiffs, accompanied by Governor Justice, and his son

15     Jay.

16                 MR. BERMAN:     Good morning, Judge Johnston.       Josh

17     Berman from White & Case on behalf of defendants, Seneca and

18     Pinnacle.

19                 MR. LASOTA:     Doug LaSota, Your Honor, on behalf of

20     Pinnacle Mining.

21                 MR. BERMAN:     And I should say, with us, I'm sorry,

22     is the CEO of the company, Mike Zervos.

23                 MR. BROADBENT:     Gary Broadbent, General Counsel.

24                 MR. MEADOWS:     John Meadows, Steptoe & Johnson, on

25     behalf of Seneca defendants and Pinnacle.


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 5 of 12 PageID #: 3323
                                                                                5


 1                 MR. GUSTAFSON:     Mark Gustafson, White & Case, on

 2     behalf of Seneca.

 3                 MR. WILLIAMS:     Marc Williams from Nelson Mullins

 4     on behalf of Cliffs Natural Resources.

 5                 MR. ROSE:    Your Honor, Dennis Rose from Hahn,

 6     Loeser & Parks on behalf of Cliffs Natural Resources.            We

 7     have with us James Graham, Jason Beloso and Shelly Hilbert

 8     from Cliffs.

 9                 THE COURT:    Anybody else?

10                 MR. GRUBBS:     Your Honor, Steven Grubbs.       I'm here

11     representing Ironshore United Kingdom.

12                 MR. MACCORKLE:     John MacCorkle for Ken & Coy.

13                 MR. BOVE':    Good morning.     Lou Bove', Bodell

14     Bove', on behalf of Zurich.

15                 MR. WORKER:     Good morning, Your Honor.       Dan Worker

16     on behalf of Chubb.

17                 MR. HAFNER:     Charles Hafner on behalf of Arch.

18                 MR. LONG:     Louis Long with Thomas, Thomas & Hafer

19     on behalf of Great Midwest.

20                 MS. VARNER:     Debra Varner, Your Honor, on behalf

21     of Starr, and I have Paul Zatopek with me.

22                 MS. WALLING:     Good morning, Your Honor.       Sarah

23     Walling with Jenkins Fenstermaker on behalf of Axis and

24     Aspen.

25                 THE COURT:    Anyone else?     All right.


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 6 of 12 PageID #: 3324
                                                                              6


 1                  MR. FIXTER:    Sorry, Your Honor.     John Fixter on

 2     behalf of XL Catlin.

 3                  THE COURT:    All right.    I appreciate you all being

 4     here today.     This is quite a gathering.       And my hope is that

 5     it will -- that everyone will work diligently toward finding

 6     a resolution of this matter.        I've set aside today and

 7     tomorrow to do that.       I intend to work hard on it.

 8             Some of you have been through this process with me

 9     before and you've seen that I've managed to get some tough

10     cases settled.     So, that's my intent, and that's the way I

11     intend to proceed today, and I intend to be very focused on

12     that.

13             Let me ask, I have received five submissions

14     confidentially from the parties.         I read those over.     For

15     the most part, the parties complied with my directive to

16     file a ten-page-ish memo, except for Pinnacle that added 250

17     documents, pages of documents to theirs, which I did not

18     read because I didn't ask for 200 pages, 250 pages of

19     documents, but I got the gist of the -- of your information.

20             What I think I'm going to do is -- well, first of all,

21     I'm going to inquire and see if I understand the state,

22     current state, of the settlement negotiations that have

23     occurred.

24             First of all, as everyone knows, the -- there's already

25     been one settlement with -- the name of the parties is


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 7 of 12 PageID #: 3325
                                                                               7


 1     escaping me right now.

 2                 MR. LONG:     Target.

 3                 THE COURT:     That's right, Target.      There's already

 4     been one settlement with them.        And the -- what's the last

 5     demand that Bluestone made?

 6                 MR. LONG:     $93 million.

 7                 THE COURT:     Okay.    And what offers have been

 8     placed on the table thus far?

 9                 MR. BERMAN:     Judge, from the defendants' side?

10                 THE COURT:     Yes.

11                 MR. BERMAN:     No counter to that amount of money

12     because -- for several reasons.          One --

13                 THE COURT:     No, no, no, no.     I don't want to hear

14     it right now.     I just want to hear numbers right now.         I

15     want to see where the numbers stand and I get into these

16     things and I -- what I'm doing is interrupting a ping pong

17     game and I want to know which side of the court the ball is

18     on.

19                 MR. BERMAN:     That about describes it, is about a

20     $93 million gap in our positions.         Now, we're here, of

21     course, willing to put money on the table, but we haven't

22     made any other offer.

23                 THE COURT:     Well, somebody offered money --

24                 MR. ROSE:     Your Honor --

25                 THE COURT:     -- that was on the table at some


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 8 of 12 PageID #: 3326
                                                                                    8


 1     point.

 2                 MR. ROSE:     Your Honor, Cliffs had offered $250,000

 3     to get the ball rolling at the mediation and that's where it

 4     stopped.

 5                 THE COURT:     All right.    I thought Bluestone had a

 6     demand on the table that was lower than that.

 7                 MR. LONG:     We did, Your Honor.     It was an

 8     independent demand for Pinnacle only and that was $41.5.

 9                 THE COURT:     All right.    So, nobody else has

10     offered anything, other than Cliffs?

11                 MR. WILLIAMS:     Correct.

12                 THE COURT:     All right.    Fair enough.

13           Here's what I think I'm going to do.         All of the

14     insurance companies that are here today, one way or another,

15     I understand there are reservations of rights and all that

16     good stuff, but all of them, one way or another, are

17     liability insurers for the defense side, correct?

18                 MR. NELSON:     That's not correct, Your Honor.           Axis

19     and Aspen, Your Honor had requested that they be here, and

20     they were a first-party property carrier for the Bluestone

21     companies at the time this happened.

22                 THE COURT:     Okay.

23                 MR. NELSON:     There's been no -- the claims have

24     not been pursued with them for the last year and a half, two

25     years.


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 9 of 12 PageID #: 3327
                                                                                9


 1                  THE COURT:     You explained that before.

 2                  MR. NELSON:    But we got them here, as Your Honor

 3     had requested.     There's been no collection made against

 4     them.    There are no liens from them.

 5                  THE COURT:     All right.   That's fine.

 6             Well, I think what I'm going to do is, there are so

 7     many companies, parties, et cetera, here that we have

 8     Bluestone and pretty much everybody else.          So, what I think

 9     I'm going to do is, I'm going to split -- I'm going to split

10     you all up, but I'm going to ask the Bluestone -- I'm going

11     to put you all in the jury room.

12             And then, what I'm probably going to do is invite

13     others to come in and see me as the moment calls for.            So --

14     and I will leave everybody else here in the courtroom for

15     the time being.

16             And if you -- I guess there was a sign-in sheet that

17     was done.    Has everybody -- has everybody signed in so we

18     know who you are?      It's particularly important that Ms.

19     Shamblin, my law clerk, knows who you are because she is the

20     one who will be coming to get you when the time comes.

21             The -- Cliffs filed a summary, very helpful summary, of

22     all the coverages that was -- if nothing else, that -- and

23     everybody on this list is here, as far as you know?

24                  MR. ROSE:     We -- we believe -- believe so.

25                  THE COURT:     I mean, I had everybody note their


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 10 of 12 PageID #: 3328
                                                                                10


 1      appearances and I have a list in front of me.          So, let me

 2      just make sure everybody on that list is here.

 3            AIG is here?

 4                  MR. DIDONATO:    Here, Your Honor.

 5                  THE COURT:    Yeah.    Well, they didn't note their

 6      appearances before.      So, who is here on behalf of AIG?

 7                  MR. DIDONATO:    Michael Didonato, adjustor for

 8      Pinnacle.

 9                  MS. RICU-SICART:       We don't have counsel.

10                  THE COURT:    Speak up.

11                  MS. RICU-SICART:       We're here as the adjustors, so

12      that's why we didn't note our appearances.

13                  THE COURT:    All right.    Fair enough.     Give me your

14      names again.    My court reporter couldn't hear you.

15                  MS. RICU-SICART:       Erin Ricu-Sicart,

16      R-i-c-u-S-i-c-a-r-t, and I'm here for Cliffs.

17                  MR. DIDONATO:    Michael Didonato, D-i-d-o-n-a-t-o,

18      adjustor for Pinnacle.

19                  THE COURT:    All right.    And ACE?

20                  MR. WORKER:    ACE?    Chubb.

21                  THE COURT:    That's Chubb?

22                  MR. WORKER:    Yes, sir.

23                  THE COURT:    All right.    What's your name again?

24                  MR. WORKER:    Dan Worker.

25                  THE COURT:    Starr?


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 11 of 12 PageID #: 3329
                                                                              11


 1                   MS. VARNER:     Debra Varner, Your Honor.

 2                   THE COURT:     All right.    Very well.   Westchester?

 3                   MR. WORKER:     Chubb.

 4                   THE COURT:     Okay.   Chubb has many names.

 5              Ironshore?

 6                   MR. GRUBBS:     Steven Grubbs, Your Honor, from --

 7      representing Ironshore.

 8                   THE COURT:     Okay.   XL?

 9                   MR. FIXTER:     John Fixter.

10                   THE COURT:     Okay.   And Argo?   Is nobody here from

11      Argo?    Were they invited?

12                   MR. ROSE:     Oh, they were invited many times, Your

13      Honor.    Many times.      Many times.    Many e-mails.   Many

14      letters.

15                   MR. BERMAN:    From us, too.    I've got a similar

16      chart with a record of all the correspondence.

17                   THE COURT:     Okay.   And then your insurance carrier

18      is Axis, you said?

19                   MR. NELSON:    Axis and Aspen.

20                   THE COURT:     There's two of them?

21                   MR. NELSON:     Yes.   They have a combined policy, a

22      combined aggregate of policies.

23                   THE COURT:     Okay.

24              All right.   I have some thoughts on how I want to

25      proceed.     I want to -- what I think I will do, and -- is


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 346 Filed 10/18/18 Page 12 of 12 PageID #: 3330
                                                                              12


 1      call back to my chambers those who I want to talk to and,

 2      frankly, I'm going to try to deal with some of the

 3      lower-hanging fruit first, so to speak.         So, I'm going to

 4      adjourn and Lesley will come and get who I want to talk

 5      with.

 6              And, in the meantime, the jury room has its own

 7      facilities.    The restrooms are right outside the courtroom

 8      here.

 9              I look forward to talking with you and working on this.

10      Thank you.

11              (Proceedings on the record concluded for October 2,

12      2018.)

13

14      CERTIFICATION:

15              I, Ayme A. Cochran, Official Court Reporter, certify

16      that the foregoing is a correct transcript from the record

17      of proceedings in the matter of Bluestone Coal Corp., et

18      al., Plaintiffs v. Pinnacle Mining Company, et al.,

19      Defendants, Civil Action No. 2:16-cv-06098, as reported on

20      October 2, 2018.

21

22      s/Ayme A. Cochran, RMR, CRR                        October 16, 2018

23      Ayme A. Cochran, RMR, CRR                                  DATE

24

25


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
